UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7210


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUTHER JENKINS, IV, a/k/a Luther Jenkins,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:99-cr-00021-MR-1)


Submitted:   February 25, 2010              Decided:   March 3, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Luther Jenkins, IV, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Luther Jenkins, IV, appeals the district court’s order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006). ∗     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated

by the district court.       United States v. Jenkins, No. 3:99-cr-

00021-MR-1    (W.D.N.C.   June   16,   2009).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




     ∗
       The district court’s order also denies other motions filed
by Jenkins, but Jenkins’ informal brief challenged only the
denial of the § 3582(c) motion.      “The Court will limit its
review to the issues raised in the informal brief.” 4th Cir. R.
34(b).



                                       2